Title: Thomas Jefferson to James Monroe, 9 April 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Apr. 9. 16.
          
          It had escaped my recollection till this moment that you had desired me to send you the copy of La Harpe’s journal. you will find bound up with it some Extracts from it which I had made because bearing immediately on the question of right, and a duplicate copy of the letters of Cevallos Salcedo & Herrera. if your office possesses the original, as I am sure it does, I will be glad to have this returned, that I may deposit it with the A. Philosophical society where it will be safe and more open than it would be in your office for the use of writers on that subject. but indeed you should have it printed, that being the only certain way of preserving any thing. you will see that this was meditated by a calculation in my hand at the foot of the 1st page, from which it appears that 300. copies sold @ 1.D 10 C. would repay the whole expence of printing them.
          
            Affectionately yours
            Th: Jefferson
          
        